Citation Nr: 0711545	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1992 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In March 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
October 2002, the Board notified the veteran and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in August 2003, the 
Board remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim.  
Thereafter, the RO continued its denial of service connection 
for PTSD (as reflected in a March 2005 supplemental statement 
of the case (SSOC)), and returned the matter to the Board. .

In August 2005, the Board remanded the veteran's claim for 
PTSD for additional notice and development.  The RO has 
completed the requested actions to the extent possible, and 
has returned the matter to the Board for further appellate 
consideration.  In that same remand, the Board requested that 
they the RO adjudicate a claim of service connection for a 
gastrointestinal disorder as secondary to PTSD.  The RO has 
failed to adjudicate this claim.  This should be 
accomplished.




FINDINGS OF FACT

The veteran did not serve in combat and the record does not 
include credible supporting evidence verifying the occurrence 
of the veteran's claimed in-service personal assault 
stressor. 
CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a)  
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the  
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v.  
Principi, 18 Vet. App. 112 (2004); see also Mayfield v.  
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds,  
444 F.3d 1328 (2006). 

With respect to VA's duty to notify, the RO sent the veteran 
and his representative pre-rating notice letters in April 
1998 and December 1998 and post-rating notice letters in 
January 2001, May 2004, August 2005, April 2006, and August 
2006 regarding the VA's general duty to notify and assist the 
veteran pertaining to service connection claims and requested 
information pertaining to a description of the stressor or 
stressor events which he believes led to his PTSD.  He was 
requested to submit all medical treatment records showing a 
current disability as well as evidence that establishes a 
plausible relationship between the claimed disability and 
service.  These letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
He was informed that an attempt to obtain medical records 
from a private doctor had been unsuccessful and requested his 
assistance to obtain such records.  Further, through the 
February 1999 rating decision, the May 1999 statement of the 
case (SOC), and supplemental SOCs issued in August 2000, 
December 2001, March 2005, August 2005, and December 2006, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim for service connection for 
PTSD, the evidence that had been considered in connection 
with the claim, and the bases for the denial of the claim.  
After each, they were afforded the opportunity to respond, 
which they did.  

The Board also finds that the January 2001, May 2004, August 
2005, April 2006, and August 2006 notice letters, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  These letters asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  VA informed the 
veteran what he needed to substantiate his claim for PTSD on 
appeal.  In addition, to the pre-rating letters requesting 
PTSD stressor information, the January 2001 letter again 
requested that the veteran provide more specific stressor 
information and the May 2004 letter provided the veteran with 
a PTSD questionnaire form that he was requested to complete 
and return to the RO.  The May 2004 letter also requested 
alternative evidence to include lay statements from others 
who personally witnessed the events and that he submit to the 
RO any information or evidence in his possession that was 
pertinent to his claim.  The August 2005 and April 2006 
notice letters requested specific stressor information from 
the veteran. Once the RO became aware that the veteran was 
alleging PTSD based upon sexual assault, the veteran was 
again furnished a notice letter in August 2006 stressing the 
need for information to verify the stressors and for 
alternative evidence such as police reports.  However, the 
veteran has failed to respond.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided after 
the February 1999 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, more than 18 months after the February 
1999 rating decision.  Moreover, the Board finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the veteran.  In this regard, the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).   Here, however, the above-cited written notice 
instructed the veteran what he needed to show for entitlement 
to service connection, as well as his duty to submit all 
pertinent evidence in his possession.  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a). The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notices, which he has done.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the veteran following the notices to 
respond, the Board finds that any error in the timing of the 
notice is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998)

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R.§ 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has provided notice regarding the degree 
of disability or effective date in an April 2006 letter.  
Moreover, as the Board's decision herein denies the veteran's 
claim for service connection for PTSD, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

With regard to the VCAA's duty to assist, the RO, on its own 
initiative, as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
The veteran's service medical records and personnel records, 
private medical records and Vet Center records have been 
obtained.  He was afforded a VA PTSD examination in April 
2003 and that examination report is associated with the 
claims file.  The veteran also has submitted evidence in 
support of his claim to include a February 2000 letter from a 
private psychologist, Dr. Poire; a February 2000 letter from 
a Vet Center counselor and a May 1998 buddy statement.

In addition, the veteran has failed to report for a VA 
medical examination in December 2006 which could have 
potentially assisted him in establishing his claim for 
service connection.  This problem was emphasized in the 
December 2006 SSOC, and neither he nor his representative has 
responded.  As the Court of Appeals has held, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996). "If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
Board notes that notifications to report for scheduled VA 
medical examinations were sent to the veteran's most current 
address of record and there was no indication that any 
letters were returned to VA. The law presumes the regularity 
of the administrative process in the absence of clear 
evidence to the contrary. See Jones v. West, 12 Vet. App. 98 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Furthermore, the RO contacted the United States Post Master 
and received confirmation of the veteran's correct mailing 
address in January and April 2006, prior to sending out 
further notice letters to the veteran. Given the RO's efforts 
to date, it would be unreasonable to place a burden upon VA 
to turn up heaven and earth in an attempt to secure further 
response from the claimant.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The veteran initially contended that he has PTSD resulting 
from being locked in a room and physically assaulted by eight 
different officers for a week when he was sent to Beale Air 
Force Base (AFB).  He later contended that he has PTSD as a 
result of being sexually assaulted on two occasions between 
1992 and 1993, by his supervisor, "Sergeant Rokser" while 
stationed at Beale AFB .  

The veteran's service medical records reflect that in July 
1992 while at Lackland AFB, he was diagnosed with adjustment 
disorder with anxious mood, attended a  single group therapy 
session, and was returned to duty. Although the veteran was 
seen for various other conditions during his period of 
service, there are no other records reflecting complaints or 
findings related to the veteran's mental health.  

A December 1997 Vet Center intake record reflects that the 
veteran reported his traumatic events as feeling unsafe while 
in Saudi Arabia as many of their military were unsympathetic 
towards Americans.  One time one of the Saudi's drew a gun on 
another American.  Several times Saudi's shot at each other 
and several times the veteran felt his life was in danger.  
He also mentioned a close call in Panama, but did not provide 
any detailed information.  A December 1997 clinic record 
reflects an assessment that PTSD is evident.  He was referred 
to Dr. Poire. 

A February 2000 letter from J. Brook, a counselor at the Vet 
Center, essentially reiterated the findings from the December 
1997 Vet Center intake record.  

In a February 2000 letter from Dr. Poire, a private 
psychologist, he stated that he saw the veteran for twelve 
sessions between December 1997 and May 1998 and that the 
Veterans Outreach Center had referred him with a diagnosis of 
PTSD.  He was obsessed with the fear of never escaping the 
reach of the government or that he would someday be in jail, 
framed or set up by others.  The veteran reported having a 
problem with the military from the very beginning when he 
went "4 wheeling' with another soldier and their jeep became 
stuck.  The veteran felt that after that incident his 
supervisors decided to make an example out of him.  They 
often found excuses to place him in correctional custody for 
minor infractions, such as after missing a dental appointment 
he was placed in correctional custody for one week while his 
girlfriend was visiting him. The veteran reported crying 
hysterically and considering suicide.  He also reported other 
traumatic stressors to include discovering that a friend had 
been stabbed to death and while in Saudi Arabia he took 
sniper fire and was exposed to desert spiders. 

During an April 2003 VA PTSD examination, the veteran 
reported his stressors as mental and physical abuse from a 
commanding officer.  He stated that this included sleep 
deprivation, he was roughed up, and he was made to do 
strenuous physical activities until he threw up or could not 
do them anymore.  This occurred after he had an Article XV 
for missing a dental appointment and because of that was sent 
to Beale AFB where he was locked in a room and received the 
above described tortured for a week.  The examiner concluded 
that the veteran met all the criteria for a diagnosis of PTSD 
and for a delusional disorder secondary to PTSD.  He 
commented that these conditions were related to the 
experiences that took place at Beale AFB when he was locked 
in that room. 

In a January 2005 letter, G. Burbank from the Vet Center 
stated that she individually treated the veteran.  During a 
December 2004 session, the veteran stated that a sexual 
assault, "rape", occurred on two occasions at the hands of 
"Sergeant Rokser", the veteran's supervisor while he was 
stationed at Beale AFB.  She noted that the veteran reported 
his markers as tension headaches and stomach pain; he 
requested a change in (MOS), military occupational specialty, 
and put in for an open transfer (an "88" which is a change 
of duty assignment); he had an increased use of leave; 
Sergeant Rokser recommended an "Article 15" for a missed 
dental appointment and a letter of reprimand; and he was 
placed in "protective custody" for one week because of the 
missed appointment.  He stated that he experienced 
depression, panic, and anxiety, was unable to secure 
medications because of his job demands; increased alcohol 
use; increased sleep "to escape"; and became withdrawn.

Based on the veteran's service records, the Board finds that 
he did not engage in combat.  Indeed, the veteran does not 
contend that he engaged in combat or that his PTSD is due to 
combat. Additionally, the Board observes that his service 
records are negative for any complaints regarding either the 
alleged physical or sexual assaults.  Thus, the veteran must 
provide credible supporting evidence that the claimed in-
service stressors occurred.  In this regard, the Board 
acknowledges that additional verifying evidence may be 
obtained from sources other than the veteran's service 
records.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in-
service stressors of physical or sexual assaults.

As noted above, the veteran's service medical records are 
silent for any physical or sexual assaults.  Furthermore, 
there was only one record in July 1992 noting that the 
veteran was evaluated for a mental health condition and that 
was when he was at Lackland AFB, before he was stationed at 
Beale AFB where he contends he was assaulted.  There are no 
subsequent psychiatric complaints or findings thereafter in 
his service medical records.  Likewise, his service personnel 
records contain no reports of any physical or sexual assault.

In addition, the veteran's service personnel records do not 
show any indication of any behavior change during the period 
in which the alleged assaults occurred or shortly thereafter.  
In this regard, the Board notes that his service personnel 
records show reports of performance from June 1992 to 
February 1994, and February 1994 to February 1995 to be 
excellent, effective, and always vigilant.  There are no 
subsequent reports of poor work performance or poor behavior.  
Thus, the Board finds no evidence of deterioration in work 
performance.  See 38 C.F.R. § 3.304(f).

The Board also notes that despite the veteran's contention 
that he requested a change in MOS or transfer of assignment, 
there is no indication in his personnel records that the 
veteran made either request.  Although the veteran's duty 
assignment was changed to a different Air Force Base, this 
occurred prior to any of the alleged assaults.  Moreover, 
while these records show a transfer during service, there is 
no indication that the transfer was requested by the veteran. 
Thus, the Board finds no evidence of a request for a change 
in MOS or transfer of assignment to provide credible 
supporting evidence of his claimed stressor.  See id.

Furthermore, the Board notes that in a May 1998 buddy 
statement, a fellow service member stated that he worked on 
the same flight in 1993 or 1994 with the veteran.  He 
indicated at that time the veteran's flight chief was a MSgt 
Rokser.  The veteran had confided in him that he felt that 
MSgt Rokser had wanted to find some way to kick him out of 
the service or hurt his career in the Air Force.  The veteran 
also had stated that he felt an enormous amount of stress and 
paranoia regarding MSgt Rokser and subsequent flight chiefs 
in that he believed that they thought he had a troublesome 
reputation and no one would give him a "fair shake."  The 
fellow service member stated that he believed the veteran 
could have been suffering with some kind of stress disorder 
at that time.   

In sum, the veteran has not submitted any credible evidence 
corroborating his claimed in-service stressors.  In this 
regard, the Board observes that the record does not contain 
any records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; or 
statements from family members, roommates, fellow service 
members, or clergy.  Likewise, the Board observes that the 
record is void of any behavior changes that may constitute 
credible evidence of the stressor such as a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. The Board 
points out that his service personnel records reflect only 
outstanding work performance.  Additionally, there is no 
corroborating evidence related to his allege stressors which 
took place in Saudi Arabia.

The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD related to active military 
service.  The record reflects that the veteran was first 
diagnosed with PTSD in 1997, which the examiner apparently 
linked to the veteran's reports of being exposed to the Saudi 
military during active military service that caused him to 
fear that his life was in danger.  It is noted that the 
veteran did not mention the alleged physical assaults until 
an April 2003 VA examination.  Based on the veteran's self-
report of being locked in a room and physically assaulted, in 
April 2003,  the VA examiner opined that the veteran met the 
criteria for PTSD.  However, as noted above, none of the 
veteran's alleged stressors have been verified, to include 
any alleged physical assaults.  The Board notes that as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate (or, as here, 
unestablished) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  So the medical 
opinions of record that relate the veteran's diagnosed 
psychiatric condition to incidents described from his 
service, are not probative evidence of the occurrence of the 
underlying events.  Moreau, supra.

In addition, the Board also points out that the veteran did 
not contend that a sexual assault was a basis for his PTSD 
claim until a Vet Center counselor provided this information 
in January 2005.  Furthermore, although the Vet Center 
counselor, G. Burbank, reported the veteran's contentions 
from December 2004 that he was sexually assaulted in service, 
there is no medical opinion relating a diagnosis of PTSD to 
the veteran's alleged sexual assault in service.  The RO 
attempted to have the veteran undergo an additional VA PTSD 
examination in connection with his newly asserted stressor of 
sexual assault.  However, evidence that might have been 
probative in this case could not be obtained due to his 
failure to report for a scheduled December 2006 examination.  

The RO has undertaken significant measures to assist the 
veteran with verifying his claimed stressors to include 
informing him as to the kind of information that would be 
most helpful to attempting to substantiate the events claimed 
by sending him notice letters explaining the information that 
was necessary, and enclosing copies of PTSD questionnaires 
with requests to submit specific details.  These copies of 
the PTSD questionnaire which were sent to him included an 
explanation as to the types of alternative evidence that 
would be useful in establishing a claim for PTSD based upon 
an allegation of a sexual assault.  The veteran has not 
provided specific details such as location, dates and names 
of any individuals involved that would support any further RO 
efforts at independent corroboration.  See Wood, 1 Vet. App. 
at 193. 

The Board acknowledges the veteran's contentions that his 
PTSD is related to service and that a fellow service member 
believes that the veteran could have been suffering from some 
type of stress disorder during service.  The Board observes, 
however, that the veteran and the fellow service member, each 
as a layperson, are not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board also acknowledges a buddy 
statement indicating that during service the veteran felt as 
if he was persecuted by the flight chiefs.  However, the 
Board reiterates that the record does not contain the 
requisite evidence corroborating the veteran's claimed in-
service stressors.  In this regard, the buddy statement does 
not indicate a report of eye witnessing the veteran being 
physically or sexually assaulted.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


